OPINION OF THE COURT
W. LOWELL BRAY, JR., Circuit Judge.

FINAL DECLARATORY JUDGMENT

THIS CAUSE came before the Court for nonjury trial on March 28, 29, 30 and 31, 1988, upon the plaintiffs’ Complaint for Declaratory Judgment for Unconscionable Rent against the defendant, DOUGLAS H. BELCHER, d/b/a CLUB WILDWOOD MOBILE HOME VILLAGE. Plaintiffs’ Complaint seeks a declaration that the rents charged *87in Club Wildwood for the years 1982 through 1988 are unconscionable and further seeks a declaration of plaintiffs’ rights pursuant to Section 723.033, Florida Statutes, Section 723.004(4), Florida Statutes, and Chapter 86, Florida Statutes.
The Court, acting as the trier of fact and having heard the testimony, reviewed the exhibits, heard argument of counsel and considered the applicable law, hereby makes the following findings:

FINDINGS OF FACT

1. Club Wildwood Mobile Home Village is a rental mobile home park in Hudson, Florida, with 478 occupied lots offered for lease, governed under the provisions of Chapter 723, Florida Statutes.
2. The Defendant, DOUGLAS H. BELCHER, is a general partner of Club Wildwood, Ltd., a Florida limited partnership, which owns and operates Club Wildwood Mobile Home Village.
3. The mobile home park was purchased in 1978 for a purchase price of $1,100,000.00. At the time of the purchase, there were approximately 70 developed lots and approximately 30 occupied mobile homes. The clubhouse, swimming pool, and other park amenities were substantially complete at the time of the defendant’s purchase. Subsequently, additional sums were expended to expand the complete the park.
4. In 1978, the mobile home park began a sales program whereby prospective purchasers were promised orally and in writing that future lot rental increases would be based on the percentage increase in the Cost of Living Index. A subsequent sales program stressed that rental increases would be based on the percentage increase in the Cost of Living Index or actual operating costs of public records, such as taxes, utilities, etc.
5. During this sales program, the remainder of the mobile home park was completed and the park obtained 100% occupancy in 1982.
6. In 1984, after reaching 100% occupancy, the park owner placed a $4.2 million, interest-only, shared-appreciation, balloon mortgage on the mobile home park property. The funds received from this note were withdrawn by the park owners and were not utilized for repairs, renovation, development, or improvement of the mobile home park.
7. The refinancing created an interest burden of $114.21 per month for each lot in the mobile home park. If the park were to maintain a positive cash flow, the interest burden created by the refinancing necessitated lot rental increases irrespective of lot rents charged in *88comparable mobile home parks, the park owners’ cost of operating and maintaining the mobile home park, or any other legitimate bases for establishing lot rents.
8. The mortgage included an 18% equity-participation payable to the mortgagee upon maturity of the note in 1996.
9. From 1982 through 1986, the park owners’ cost of operation and maintenance increased $22.11 per lot per month. During the same time period, the plaintiffs’ lot rents increased $67 per lot per month. Additionally, there have been no major capital improvements, renovations, or additions to the mobile home park during this period.
10. The percentage increases in lot rents in Club Wildwood Mobile Home Village have grossly exceeded the percentage increases in the Consumer Price Index, published by the United States Government, Department of Labor, Bureau of Labor Statistics.
11. The challenged rents include those in effect for the years 1982 through 1988 as follows:
Inside Lot Comer Lot Small Large Waterfront Waterfront
1982 $114 $119 $124 $139
1983 134 139 144 159
1984 146 151 156 171
1985 168 173 178 193
1986 181 186 191 206
1987 189 194 199 214
1988 197 202 207 222
12. For each of the name plaintiffs to this action, the wheels and hitch to their mobile home have been removed. The mobile home is also tied down as required by state law. Many of the plaintiffs have constructed permanent improvements to their homes.
13. The mobile home owners in Club Wildwood Village have invested over $14 million in their homes and improvements, including screened porches, carports, storage sheds, etc.
14. The cost of moving and relocating a mobile home and its appurtenances would be approximately $10,000.00, with resulting damage to the home decreasing value of the home after the move.
15. There are no available parks to which the mobile home owners could move their homes since the parks in the vicinity of Club Wildwood Village are closed to mobile homes not purchased from the park owner.
*8916. Mobile homes in Club Wildwood Village are currently selling for $3,000 to $12,000 less than their fair market value because of the current level of rents in the mobile home park.
17. The disputed lot rental increases were unilaterally implemented by the park owner by issuance of annual notices of lot rental increases. The plaintiffs had no opportunity to bargain with the defendant prior to implementation of the lot rental increases in question. This is true for all residents of the mobile home park, regardless of the parties’ age, education, intelligence, financial position, business acumen, etc. at the time the increases were implemented. The plaintiffs had no meaningful choice but to pay the lot rental increases, or bear the burden of attempting to relocate their mobile home, or sell their homes at large losses.
18. The parties have mediated the lot rental increases for 1985, 1986, and 1987, pursuant to Sections 723.037-038, Florida Statutes. Additionally, the Florida Department of Business Regulation, Division of Florida Land Sales, Condominiums and Mobile Homes has scheduled mediation for the 1988 lot rental increases for April 25, 1988. Since the parties have been unable to amicablly resolve their dispute over lot rents in the past, the Court finds that mediation of the 1988 lot rental increase post-trial is a useless act and not a statutory condition precedent to maintenance of plaintiffs’ action for the 1988 lot rental amount.
19. Club Wildwood Mobile Home Village competes for tenants within a market which is primarily limited to western Pasco County. Within that market only one other mobile home park, Colony Cove, is truly comparable to the subject park.
20. Club Wildwood is a highly desirable residential park which could have justifiably charged rental fees which ranged from 30% to 50% above the average of fees charged by Pasco County parks, with the higher premium charged in the early years of the present decade.
21. The defendant’s appraiser’s adjustments in comparable rents based upon differences in utilities and services supplied is adequately supported and is accepted by the Court. The Court finds inadequate evidence to support the specific adjustments made with rsepect to location, amenities, appearances, etc.
22. Based upon the evidence presented at trial, the Court finds fair market rental value for the mobile home lots located in Club Wild-wood to be as follows:
*90Interior Lot Corner Lot Small Lake Large Lake Front Lot Front Lot
1982 $114 $119 $124 $139
1983 125 136 135 150
1984 137 142 147 162
1985 147 152 157 172
1986 159 164 169 184
1987 165 170 175 190
1988 170 175 180 195

APPLICATION OF LAW TO FACTS

a. Section 723.033, Florida Statutes (1984), and its predecessor, Section 83.754, Florida Statutes (1983), authorize the Court to refuse to enforce or to limit the application of any unconscionable provision of a mobile home lot rental agreement. Although the legal concept of unconscionability must necessarily be determined on a case-by-case basis, Department of Business Regulation v. National Manufactured Housing Federation, Inc., 370 So.2d 1132, 1136 (Fla. 1979), modern courts generally apply a procedural-substantive analysis in determining the unconscionability of mobile home lot rental agreements. B.J. Pearce v. Doral Mobile Home Villas, Inc., 521 So.2d 282 (Fla. 2d DCA 1988). Procedural unconscionability involves the relative bargaining position of the mobile home owner and is generally defined as “an absence of meaingful choice.” Kohl v. Bay Colony Club Condominium, 398 So.2d 865, 869 (Fla. 4th DCA 1981), pet. den. 400 So.2d 1094 (Fla. 1981). Substantive unconscionability involves contract terms that are unreasonable and unfair. Kohl, 398 So.2d at 868. This procedural-substantive analysis is only a general approach and is not a rule of law. Steinhardt v. Rudolph, 422 So.2d 884, 889 (Fla. 3d DCA 1982).
b. The facts as set out above establish procedural unconscionability because of the absence of any meaingful choice on the part of the mobile home owners. Kohl v. Bay Colony Club Condominium, 398 So.2d 865 (Fla. 4th DCA 1981), pet. den. 408 So.2d 1094 (Fla. 1981). As indicated by the individual Request for Admissions for each plaintiff and the defendant’s responses thereto, the plaintiffs had no meaningful opportunity for negotiation prior to implementation of the lot rental increases in question. The burden of moving or relocating the mobile home, or selling the mobile home in the mobile home park for a depressed price, left the individual plaintiffs with no choice but to accept the lot rental increase unilaterally imposed by the park owner. The cost of relocating the mobile homes, the problem of closed parks, and the inability to negotiate with the park owner prior to or at the time of implementation of lot rental increases give the mobile home *91park owner an overriding economic advantage over the tenant. Stewart v. Green, 300 So.2d 889, 892 (Fla. 1974).
The mobile home owner’s lack of bargaining power has little to do with the age, education, intelligence, financial position, business experience, etc. of the individual homeowner and “very much to do with the demonstrable burden of pulling up stakes and a potential for economic blackmail that is equally abhorrent whether applied to the wealthy retiree or to the social security pensioner or the laborer of limited means.” B.J. Pearce v. Doral Mobile Home Villas, Inc., 521 So.2d 282 (Fla. 2d DCA 1988).
c. The facts set out above establish substantive unconscionability because of the outrageous degree of unfairness. Kohl, supra, Steinhardt, supra. It is clear to the Court that the park owner has overreached the park residents and has gained an unjust and undeserved advantage which it would be inequitable to enforce, Peacock Hotel, Inc. v. Shipman, 138 SO. 44, 46 (Fla. 1931), because:
(1) The lot rental increases are not based on a legitimate financial basis for calculating rental values, but are arbitrary and capricious in that they were driven by the consequences of the defendant’s refinancing. Moreover, the increases are confiscatory in nature because they have reduced the value of the mobile home owner’s property. B.J. Pearce v. Doral Mobile Home Villas, Inc., 521 So.2d 282 (Fla. 2d DCA 1988); Appel v. Scott, 479 So.2d 800 (Fla. 2d DCA 1985); Offner v. Keller Park Investors, I, Ltd., 19 Fla. Supp.2d 140 (Fla. 6th Cir. Ct. 1986); Fredericks v. Hofman, 45 Fla.Supp. 44 (Fla. 12th Cir. Ct. 1970), aff’d. 354 So.2d 992 (Fla. 2d DCA 1978); Section 723.031(5), Florida Statutes (1987).
(2) The increased lot rental amount is significantly higher than the fair market rental value of the lots in Club Wildwood Mobile Home Village. Aristek Communities, Inc. v. Fuller, 543 So.2d 547 (Fla. 4th DCA 1984); State v. DeAnza, 416 So.2d 1173 (Fla. 5th DCA 1982).
(3) The lot rent grossly exceeds that paid for lots of equal value in comparable parks. Ashling Enterprises v. Browning, 487 So.2d 56 (Fla. 3d DCA 1986), DeAnza, supra.
d. The rents imposed for the year 1982 have not been shown to be unconscionable.
IT IS THEREFORE, ORDERED AND ADJUDGED:
1. The Court enters judgment for the plaintiffs and against the defendant because the rental amounts in 1983, 1984, 1985, 1986, 1987, and 1988 were unconscionable.
*922. The Court enters judgment for the defendant and against the plaintiffs as to the rental amounts in 1982.
3. To avoid any unconscionable result, the Court sets the rents for each of the year in question as follows:
Interior Lot Corner Lot Small Lake Front Lot Large Lake Front Lot
1983 $125 $130 $135 $150
1984 137 142 147 162
1985 147 152 157 172
1986 159 164 169 184
1987 165 170 175 190
1988 170 175 180 195
4. To avoid any unconscionable result, the Court limits the application of the lot rental term of the mobile home lot rental agreement by enjoining the defendant from levying, charging, or collecting any amounts in excess of these rents from January 1, 1983, through December 31, 1988. Defendant is further ordered to credit plaintiffs such rents as have been collected in excess of these rental charges, said credit to be applied against future lot rental payments beginning June 1, 1988, and continuing monthly until plaintiffs receive full credit for past unconscionable rents paid. The amount of credit to each plaintiff shall be calculated based upon each plaintiffs’ term of residence and the nature of the lot occupied, as set forth in Attachment “A”. No plaintiff shall be entitled to relief for the year in which he or she moved in Club Wildwood, as the voluntary nature of that act precludes any finding of procedural unconscionability.
5. The Court does not have before it and does not rule upon the question of whether plaintiffs who have sold their mobile homes during the pendency of this litigation can assign their credits to their successors.
6. The Court retains jurisdiction over the subject matter of this case and the parties hereto to enforce the executory provisions of this final judgment.
7. The plaintiffs are entitled to recover a reasonable attorney’s fee and costs in this action pursuant to Section 723.068, Florida Statutes, and the Court retains jurisdiction to determine the amount of such fees and costs.
8. Any and all other prayers for relief are denied.
DONE AND ORDERED in Chambers, at New Port Richey, Pasco County, Florida, this 16th day of May, 1988.
*93ATTACHMENT “A” WILDWOOD
Dates of Residence
William and Shirley Adams 485-present
Frank and Catherine Alonzi 8/81-present
Lenore Andrews 10/81-present
Patrick Andrews 5/8 3-present
William and Jean Andrews 6/83-present
William and Laura Appman 7/80-present
John and Marian Armano 11/79-present
Robert and Mary Arterbum 4/76-present
Eleanor E. Bachman 11/78-present
Christ and Bobby Baillo 8/80-present
James and Stella Baker 2/80-present
John and Mary E. Balsavage 2/79-present
Fred and Dorothy Barley 8/79-present
Thomas and Helen Barney 4/8 5-present
Helen Bart 9/79-present
Kathleen M. Bayne 5/84-present
James and Phyllis Beale 8/82-present
Robert and Pauline Beavis 4/79-present
Mable B. Beintema 6/79-present
Warren E. and Bertha Bellion 11/79-present
George and Bettie Bigelow 2/79-4/83
Denis and Helen Bisson 4/80-present
Madeleine C. Black 10/78-present
Warren and Phyllis Black 5/81-present
Ross and Ruth Blake 7/77-present
John and Pauline Bodnar 11/78-present
Robert and Francis Bolvin 6/78-present
Paul and Ruth Boog 8/78-present
Margaret Bowles 3/78-present
William and Louise Boyer 5/85-present
Arthur and Helen Brant 2/80-present
Louis and Evelyn Breston 9/83-present
William and Velma Briggs 3/85-present
Charles and Mary Brinkman 9/80-present
E. William and Ruth Brook 9/79-present
Virginia Brotherton 11/78-present
Meredith A. and Ruth Bruce 7/79-present
Alice and Sophie Brudzinski 1/87-present
Winifred Buck 7/84-1/86
Dan and Elizabeth Buckley 4/80-present
*94Dates of Residence
Fred and Marionn Burk 4/78-present
James and Viola Cairns 8/80-5/86
moved back 5/87-present
Benjamine and Dorothy Camire 3/82-present
John and Patrica Capek 3/82-present
Bernard and Madeline Carey 3/79-present
Frank and Magdalen Cechvala 1/79-present
Darrell H. and June Chiles
John and Grace Ciancimino
John T. and Florence Clark
Aleen Cole
Lowell and Juanita Cole
Jack and Anna Coleman 3/79-present
Kathryn Connington 6/85-present
Ralph and Eleanor Conti 4/80-present
Fred and Elverta Cool 12/77-present
George Corke 2/83-present
Sidney and Mary Cottrill 10/77-present
Howard D. and Marlene L. Coughanour 4/83-present
George and Marion Cresswell 4/85-present
Lester and Mildred Crossley
Dorothy Crothers 7/79-present
Bernard Cunningham, 3/80-present
John and Gertrude Cunningham
John S. and Mary Cutshall 10/78-present
Beatrice Czamitzki 10/79-present
Rocco and Grace
Stanley Danstrom 9/79-present
Leighton and Susan Dates 3/85-present
Robert and Edna Davis
Frank and Dolores Davison 11/83-present
Rose DeLuca 6/81-present
Mary Dement 5/81-present
Thomas J. and Millie Demma 7/78-present
Irene DiMeglio 9/79-present
Caroline DiVincenzo 9/79-present
Helen W. Doepke
Frank and Helen Dombrosis 11/80-present
Joseph E. and Winifred Donahue
Ray and Phyllis Dorris 4/80-present
Edmund and Ann Douglas 12/79-present
William and Dorothy Droz 9/79-4/87
Edward and Dorthea Duffy 9/78-present
*95Dates of Residence
Cora Dunn 8/78-present
Ethel Ebeling 6/84-present
Katherine Eck 8/79-present
Mary Edelen 1/81-present
Gerald and Theresa Engle 1/80-present
Frank and Katherine Eschenauer 11/79-present
Clarence and Lois Evely 1/79-present
Pasquale and Filomena Faiella 12/77-present
John and Norene Farmer 19/82-present
Leonard W. and Marion Felcman 9/79-present
Steve and Helen Ferency 1/79-present
Clarence J. and Svia Finucane 1/79-present
Owen and Wanda Flynn 8/79-present
Walter and Irene Fomal 11/8 3-present
Charles and Marion Friedman 2/80-present
Florence Gambeski 1/80-present
Charles and Dorothy Gamgemi 5/79-present
William and Helen Garan 3/79-11/87
Margaret Gates 5/8 3-present
Frances Gee 6/81-present
Ruby Geer 3/79-present
Oliver and Elizabeth Gerbitz 11/79-present
Albert E. and Joan Gilbert 6/81-1/88
Harold and Rose Glahe 10/80-present
Helen Goodspeed 2/80-present
Francis and Marie D. Goldbach 4/79-present
George and Anita Grassi 2/85-present
Oscar and Eileen Greenland 1/84-present
Nettie Gross 10/83-present
Frank and Edyth Gulas 8/79-present
Julius and Virginia Gulden 8/79-present
Jack and Elizabeth Gunkle 1/82-present
Charles and Mary Hamilton 6/79-present
Robert and Geraldine Harrington 3/79-present
Wallace and Kathleen E. Hawkins 8/79-present
Eark A. Hazen 1/80-present
Madeline M. Haznow 6/83-present
William and Lorana Hellenthal 2/80-present
James and Betty Hendricks 5/79-present
William and Cora B. Henry 8/79-present
Phyllis Hentz 4/80-present
Frederick and Ria Hierl 5/79-present
*96Dates of Residence
Edmond Hoffman 10/79-8/87
Frank and Dolores Hoffman 7/77-1/87
Sebastian and Theresa Holzschuh 1/79-present
John and Margaret Horanic 9/79-1/86
William and Arlene Houwen 6/79-present
Dorothy Howard 4/82-present
Murle and Auretta Huenink 2/80-present
Fred and Alberta Hunkier 5/84-present
K.O. and Viola B. Jarboe 8/80-present
Earl R. Johnson 5/79-present
George and Mary Johnston 4/80-present
George R. and Keannette E. Jones 4/80-present
Raymond and Clara R. Joswiak 4/79-present
William and Katherine Jovce 10/79-12/87
Philip and Henrietta Kaspareh 10/79-present
Howard and Shirley Kauble 12/79-present
Stanley Kedzion 7/79-present
David and Edith Kerr
Charles E. and Thelma M. Kier 7/80-present
George and Clara Belle Kier 11/78-2/87
Woodward and Ruth Kirlin 3/79-present
Arthur and Amy Kohler 1/84-present
William and Helen Konopka Rita Korcher 6/79-present 3/80-present
Joseph and Gertrude Korpal 8/79-present
Daniel D. and Dorothy Kozak 5/80-present
Astrid Kruger 2/79-present
Paul and Rachel LaFortuen
Ethel Lamb 9/80-present
Andrew and Ann Lamendola 3/8 5-present
John and Margaret Lamia
Joseph and Jean Lamia 8/79-present
Betty Lampier 12/78-present
John and Marjorie Landgraf 11/79-present
Ken and Virginia Langan 2/80-present
Alicia Lane 8/81-present
Carl L. and Genevieve Larsen 11/78-present
Carol Larsen 11/83-present
George and Margaret Lawson 8/80-present
William and Phyllis Leather 4/78-present
Karl and Ann Lehmann 3/82-present
Edwin and Rita Lepak 9/78-present
*97Dates of Residence
Henry A. and Arline Lepkowski 9/79-present
Franklin E. and Annamae Lewis 6/78-present
Quinn and Mary Liberi 2/80-present
Joseph and Jean Lintz 5/78-present
William and Adeluede Liptak . 9/83-present
Florence Long 8/84-present
Isabella Loughlin 7/80-present
Harold and Helen Luckey 6/81-present
Howard and Blanche Ludwig 10/79-6/87
George H. and Ruth Luken 7/84-present
Everett and Reba Lukens 12/83-present
Robert and Laura Madigan 1/80-present
Angelo and Angie Marino 3/86-present
Justin and Jane Marsh 10/79-present
John J. and Marjorie Marshall 5/79-present
Lester and Marcella Marshall 10/77-11/87
Valerie Martin 6/79-present
Albert and Virginia Massoll 4/74-present
Frank and Marie Mastelli 2/80-present
Marion Metting 3/87-present
Martha Mattis 4/78-present
Jack R. and June Maxwell 2/80-present
John and Margaret Mazza 10/79-present
John and Grace McCarthy 8/80-present
W.H. and Ella McCaugherty 1/81-1/86
Marry and Martha McCoy 3/79-present
Helene McClave 10/79-present
Frank and Ann McCrystal 8/79-present
Marjorie McDaniel 11/78-present
Ann McDonald 5/80-present
Frank B. and Helene McGill 10/80-present
David and Mildred McNiel 10/78-present
William and Viola McNeilly 7/78-present
Frank and Phyllis Mello 3/81-present
Theodore and Crystal E. Messner 10/78-present
Frank H. and Margaret Meyers 10/79-present
Joseph and Niki Micherdinski 9/79-present
Bonnabelle Miles 4/79-present
Vemer F. and Jean Milewski 1/84-present
Edward Miller 6/79-1/88
Elroy Miller 8/79-11/87
Phil and Mary Minton 9/78-present
Samuel and Bernice Mock 5/85-present
*98Dates of Residence
Rodney Mohr
Vincent and Mary Mola 9/79-present
James and Rita Molieran
Nell Mooney 3/78-present
Arther and Ruth Moore
Frank and Helen Morabito
Joseph and Pearl Moran 1/80-present
Earl and Rita Morel 11/79-present
Eugene F. Moretta 10/78-present
Bobbie Mumm 5/80-present
Catherine Murphy
Donald and Lucille Murray 9/84-present
Bernard and Kathleen Mutz 1/83-present
George and Margaret Nahmi 8/77-present
Bess Neilson 4/83-present
Margaret Newton 5/83-present
Robert and Virginia Nolan 6/78-present
Caarl and Anne Nordstrom 3/80-present
Ernest R. and Dorothy O’Dell 8/78-present
Edward and Madeline Olson
Kenneth Olson 5/78-present
Gordon and Irene Osborne 5/81-present
Werner and Alvina Otte 11/78-present
Alice Otten 4/78-present
Frank and Jane Pacciani
John and Dorothy Packham 1/80-present
Raymond and Donna Patrick
Frank and Louise Peppard 7/77-present
Kenneth and Norma Pender
Gamel and Jeanne Peterson 8/79-3/86
Maurice and Celestia Peterson 11/79-present
Lenny and Betty Petitti 7/79-present
James and
William and Sarah Pika 10/79-present
Edward and Margaret Piotrowski 4/78-present
Winston B. and Peggy Plummer 1/78-present
Betty Poesel 4/79-present
William Polster 9/79-present
Angela Poser 4/76-present
Joseph and Mary Posheefko 3/80-present
Dubby Primack 12/87-4/87
William and Norma Pulawski
*99Dates of Residence
Chester and Jennie Pultorak 7/78-present
James A. and Gertrude D. Pyle 9/81-present
John and Addie Rando 1/86-present
Paul and Evelyn Rappel 8/77-present
Helen Reese 3/85-present
Aubrey and Alma Reinhart 8/78-7/87
Cyril and Catherine Reitz 12/81-present
Roscoe and Murtle Richards 7/83-present
Leland R. and Ruth Richardsons 11/79-present
Lewis and Augusta Risseevw 9/80-present
Marguerite Roach 5/79-present
George and Mary Robas 1/79-present
Bernard and Ester Robbins 11/79-present
Harold and Janet Robinson 2/80-present
George G. and Esther Ronkuist ' 10/79-present
Joseph and Margaret Ross 10/79-present
William and Leota H. Ross 9/79-present
Anna Rowe 8/82-present
Kenneth and Flora Rudolph 9/83-6/87
Anthony and Harriet Saeea 1/83-present
Beatrice Schafrick 11/77-present
Otto and Trudy Schmieder 12/78-11/87
Edwin and Grace Schoendorf 9/79-present
Lucille Schwahn 10/85-present
Sol and Ida Schwartz 4/79-present
George and Marie Senopole 2/85-present
Raymond and Elizabeth Senopole 12/85-present
Robert and Rose Shannon 3/85-present
George Shattuk 11/79-present
Wesley and Jocelyn Sheldon 11/78-present
Fred and Eileen Shields 6/78-present
Dorothy Shotsberger 5/82-8/87
Frank Shuber 8/78-present
James B. and Mary Simon 7/79-present
George and Harriet Smith 10/79-present
Irene C. Smith 5/84-1/86
John and Pauline Smith 7/84-present
Robert and Faye Smith 7/84-present
Andrew and Irene Smokevitch 9/79-present
John and Mary Soltman 2/80-present
William J. and Clarice Spear 4/84-present
Robert and Sophie Sponkowski 4/78-present
*100Dates of Residence
Sidney Steadman 7/80-present
Helen Stegman 2/77-3/86
Charles and Grace Stewart 1/83-present
James and Mildred Stewart 12/84-present
Lena E. Stewart 11/79-present
Bertha Stiles 4/80-present
William Stolte 10/79-present
Billy R. and Rosie Stout 1/80-present
Donald and Aletha Stout 2/84-present
Max and Eilen Stover 1982-present
John Suder 1/78-present
Adam and Jean Supud 9/79-present
William and Margaret Syms 2/82-present
David and Doris Tator 1/84-present
Charles and Edna Taylor 11/85-present
Victor and Evelyn Tegliapietra 8/79-present
Bernie and June Thornton 10/78-present
Anton and Julie Trinka 10/79-present
Howard and Katherine Truxell 10/80-present
Lloyd and Ruth Tucker 10/77-present
Annette Turnbull 9/78-present
Brendon and Evelyn Turner 3/85-present
Marion and Tillie Tuthill 10/79-present
Frank and Grace Ullo 8/79-present
Sidney and Gloria Uren 7/80-2/87
Enola Van Ells 2/78-present
Richard and Margaretta Vaughn 1/83-present
Rose Verscharen 9/78-11/87
Winifred Viola 12/80-present
Paul and Elsie Vogeler 5/79-10/87
Doris Vork 9/78-present
Herbert and Dorothy Wagner 10/78-present
Thomas and Gail Watson 9/83-present
Raymond and Evelyn Watts 9/81-present
Edward and Marie Weiler 2/81-present
Edward and Fern Weiss 6/80-present
P.F. and Rosemarie Wilhelm 8/79-10/86
George and Cora Williams 1/80-present
Ole and Agatha Williamstad 11/79-6/86
Marjorie Wilson 6/79-present
Robert and June Withey 10/82-present
*101Dates of Residence
Lawrence and Lucille Wolf
William and Jane Wurst 11/79-present
Marie Yeager 10/77-4/86
Betty Zabarsky 10/81-present
George and Carol E. Ziarek 2/80-present
Joan Zimmerman
John and Ann
John and Margaret Zuby 9/79-present